DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on February 09, 2019.
Claims 1-3 have been examined.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Note: The specification is missing paragraph numbers.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink 
Note: Please the remove the hyperlinks page(s) at the end of the specification. The hyperlinks can be retrieved from the Internet and converted them to images and can be submitted them on an Information Disclosure Statement (IDS) form.


Drawings
The drawings filed on February 09, 2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 as indicated below recites limitations that are ambiguous and not clear for this reason the scope of the claim can’t be determined making the claim indefinite. See below for examiner suggested correction to claim 1:
  A method for one ore more devices to exchange short messages with Internet of Things (IoT) infrastructure via one or more WiFi hotspots without the need for login to the one ore more WiFi hotspots using the domain name system (DNS) for transport, the method comprising: 
	encoding a message [,] with a device timestamp and random data 
	the unique DNS request sent from [a] device via [a] WiFi hotspot [a] DNS infrastructure where a prior login into the WiFi hotspot is not necessary;
	the unique DNS request being forwarded by [the] DNS infrastructure to [a] gateway device; 
	the gateway device decoding the unique DNS request, validating the message [the] device timestamp and dropping duplicate, stale or malformed requests;
	[the] message encoded in the unique DNS request to update a device information in a database; [
	sending [a] DNS response with [a] gateway timestamp the updated device information [the] device encoded into [a] DNS response payload; 
	translating the updated device information in the database  [an] IoT protocol message and
	 transmitting the IoT protocol message to servers, IoT devices, and applications that are part of [the] IoT infrastructure;
	 [the] gateway receiving messages from [the] IoT infrastructure and updating the database with data related to the IoT infrastructure  , wherein, the data is used in formulating subsequent DNS and IoT infrastructure responses;

	 responding to one or more requests from the IoT infrastructure with the updated device information from [the] database.
Claims 2-3 inherit the deficiencies of the base claim 1 and therefore are rejected under 35 USC § 112 by virtue of their dependency.
Appropriate correction is requested.


Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
The closest prior art Florea et al. (NPL: Survey of Standardized Protocols for the Internet of Things) discloses:
The sensor nodes are interrogated by the processing hub through CoAP requests and send the collected data through CoAP replies. 
In addition, the gateway is able to translate from 6LoWPAN to IPv6 and vice versa, in order to enable the communication between the sensor nodes and the server. This allows the integration between 6LoWPAN and IPv6 networks (Page 195: Para 4-5).

The second closest prior art Johnson et al. (U.S. 2019/0158353 A1) discloses communication between a user device (IoT device) and a Target Device through a DNS Sever using a Host Server (Fig. 35). The user device is parsed by the DNS server and a 

The third closest prior art Holland et al. (U.S. 2004/0054918 A1) discloses: 
…an Internet of Things (IoT) device comprising a wireless communication module to establish communication with a plurality of IoT hubs over local wireless communication channels; advertising control logic to transmit first advertising beacons to the plurality of IoT hubs of a user indicating that the IoT device is connectable; the advertising control logic to begin transmitting a second advertising beacon to IoT hubs indicating that the IoT device is not connectable if the IoT device establishes a connection with a first IoT hub, the IoT hubs other than the first IoT hub to report the not connectable status of the IoT device to an IoT service; and a connection security module of the IoT service to determine whether the IoT device is connected to any known IoT hub upon receiving the not connectable status from one or more of the IoT hubs; wherein if the connection security module cannot identify a known IoT hub to which the IoT device is connected, then an alert condition is generated (Abstract).
However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claim 1 “...a protocol that encodes message, device time and random data together into a unique DNS request;
 the above request sent from Internet device via WiFi hotspot connection to DNS infrastructure where a prior login into the hotspot is not necessary; 
the request being forwarded by DNS infrastructure to gateway device; 
the gateway device decoding the request, validating its contents and device timestamp and dropping duplicate, stale or malformed requests…” along with other limitations independent claim 1.
For this reason, the specific claim limitations recited in the independent claim 1 taken as whole are allowed.
The dependent claim 2-3 which are dependent on the above independent claim 1 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parla et al. (U.S. Patent No.: US 2018/0309658 A1) discloses:
	A computing device dynamically excludes/includes traffic from/in a secure tunnel based on the domain name of the destination of the traffic. The computing device establishes a secure tunnel from the computing device, and receives a request to access a remote resource at a domain name. The computing device resolves the domain name at a domain name server and receives a resolved network address associated with the domain name. The computing device determines whether to send 

Wang et al. (U.S. Patent Application Publication No.: US 2007/0118897 A1) discloses:
A process to protect secure communication sessions from a network device that may have been subjected to a malicious network attack or otherwise the source of malicious network traffic. A cellular-connected network device, such as an IoT gateway, may receive data from one or more IoT devices. The cellular-connected network device may also communicate with a datacenter via a communication tunnel. The network device may include a usage profile reference. The network device, before transmitting data received from the IoT devices, may transmit the usage profile reference to thw datacenter for authentication purposes. The datacenter may use the usage profile reference to resolve a usage profile that the usage profile reference references. Using the usage profile, the datacenter may negotiate with the cellular connected network device to restrict the types of data that is transmitted between the datacenter and the cellular-connected network device.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498